Citation Nr: 0803444	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-24 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty from December 1939 to 
December 1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating determination of a Department of 
Veterans Affairs (VA) Medical Facility in Fayetteville, 
Arkansas (VAMC) that denied his claim for an annual clothing 
allowance.  The veteran's motion for advancement on the 
docket was granted in January 2008. 

The appeal is REMANDED to the VAMC in Fayetteville, Arkansas.  
VA will notify the appellant if further action is required.


REMAND

In this case, the veteran applied for annual clothing 
allowance, asserting that the topical cream treatment for his 
service-connected scars damages his clothing, requiring 
replacement garments.  

In a November 2004 rating determination and the May 2005 
statement of the case, the VAMC indicated that the veteran's 
application was considered, along with his VA medical 
records.  However, it was found that his topical creams do 
not cause stains to outer clothing that cannot be removed by 
laundering or dry-cleaning.  Thus, the claim was denied.  The 
May 2005 statement of the case specifically stated that after 
review of listings provided by two separate VA physicians and 
consultation with the pharmacy staff at the facility, it was 
determined that no creams listed on the veteran's pharmacy 
profile caused staining or irreparable damage to the 
veteran's outergarments.  

Upon review, the claims file does not contain any 
documentation or evidence supporting the conclusions made by 
the VAMC in denying the veteran's claim.  Documentation of 
the findings from any VA physicians and/or pharmaceutical 
professions regarding the impact of the veteran's topical 
medications on his outergarments must be incorporated into 
the claims file.   In addition, the veteran should receive a 
copy of such documentation in support of the denial of his 
claim and given an opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

1.	VAMC is instructed to incorporate into 
the claims file 
the evidence or documentation it relied 
upon in support of its denial of the 
veteran's application for annual clothing 
allowance.  

2.  After completion of the above, the RO 
should re- adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



